EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Robert G. Crockett, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Ecology Coatings, Inc. on Form 10-K/A for the year ended September 30, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Report on Form 10-K/A fairly presents in all material respects the financial condition and results of operations of Ecology Coatings, Inc. By: /s/Robert G. Crockett Robert G. Crockett Chief Executive Officer (Authorized Officer) January 14, 2011 I, Kevin P. Stolz, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Annual Report of Ecology Coatings, Inc. on Form 10-K/A for the year ended September 30, 2010 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Report on Form 10-K/A fairly presents in all material respects the financial condition and results of operations of Ecology Coatings, Inc. By: /s/Kevin P. Stolz Kevin P. Stolz Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) January 14, 2011
